The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 2, 2021 has been entered. 
Acknowledgement is made of Applicant's remarks and amendments in the response filed July 2, 2021.  Acknowledgement is made of the amendment to independent Claim 9, further limiting the compounds administered in the claimed method.  Acknowledgement is made of the cancellation of Claims 12 – 13 and 15.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Status of Claims
Claims 9 – 11 and 14 are currently pending and under examination in the instant office action. 

Priority
This application, 16/491,253, filed 09/05/2019 is a 371 (national stage entry) of PCT/JP2018/015363, International Filing Date: 04/12/2018 claims foreign priority to JP 2017-082167, filed 04/18/2017.

Claim rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claims 9 – 11 and 14 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Hatakeyama et al. disclose in Oncology Reports 29, 911 – 916 (2013), in view of Joshi et al. disclose in Molecular Cancer Therapeutics 9(7); 1995 – 2006 (2010).
Hatakeyama teaches 5-aminolevulinic acid (ALA, the elected compound of Formula (I); amended instant Claim 9)-mediated photodynamic therapy (PDT) (ALA-PDT) is a highly selective treatment for malignant cells and that ALA-PDT has the potential to develop into a novel therapeutic strategy for various types of cancer.  Hatakeyama teaches the anti-tumor effect of ALA-PDT using various light emitting diodes (LEDs) in human colon cancer cells (HT-29 cell line) in vitro and in vivo (CRC-bearing mouse model, 250 mg/kg, ALA; taken to be an effective amount) (Abstract, Figure 5B).  Hatakeyama teaches ALA-PDT using LEDs is effective and useful in the treatment of colorectal cancer (CRC) cells and could be a novel treatment modality for CRC (Abstract).
Hatakeyama does not teach a method for treating colorectal cancer comprising administering the elected dynamin inhibitor OctMAB.
Joshi teaches the elected dynamin inhibitor OctMAB (within the class of compounds known as MitMABs) inhibits cell proliferation in human cancer cells (Title, Figure 1; instant Claim 14).  Joshi teaches the MiTMABs are novel inhibitors of dynamin GTPase activity with a broad range of IC50 values (i.e. effective amounts). Joshi teaches the MiTMABs inhibit dynamin GTPase activity in vitro by disrupting the PH (pleckstrin homology) domain-phospholipid interaction (page 1996; instant Claim 13).  Joshi teaches OctMAB is one of the most potent MiTMAB dynamin inhibitor compounds 
Joshi teaches MiTMABs are potent inhibitors of cancer cell growth and have minimal effect on nontumorigenic fibroblast cells, thus exhibiting toxicity and antiproliferative properties that preferentially target cancer cells. Joshi teaches dynamin inhibition (specifically dynII) may be a novel target for pharmacologic intervention for the treatment of cancer, wherein the compound not only inhibit cell proliferation but also induce tumor cell death, with the potential of causing tumor regression (Abstract, page 2005).
Joshi does not teach a method of treating colorectal cancer using photodynamic therapy.  
However, It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a combination of 5-aminolevulinic acid (ALA, the elected compound of Formula (I) with PDT, Hatakeyama) with the dynamin inhibitor compound OctMAB (Joshi) to treat colon cancer as both are known in the prior art to be effective in treating human colon cells/tumors.   See: MPEP 2144.06: “It is prima facie obvious to combine two compositions (5-aminolevulinic acid/PDT and OctMAB) each of which is taught by the prior art to be useful for the same purpose (treating colon cancer), in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

However, the sequence of administration of the elected compound of Formula (I) (ALA) and the elected dynamin inhibitor (OctMAB) as recited in instant claims are amenable to the type of analysis set forth in MPE 2144.04 (IV): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), where the court found that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  As such, applying the same logic to the instant method claims, one of ordinary skill in the art would have a reasonable expectation that administering ALA and OctMAB, concurrently or in any sequence would result in the same outcome of killing a cancer cell; absent a showing of a surprising or unexpected result.  It is noted that the language “prior to or after” does not limit the administration regimen to any specific time period and allows for administering one compound immediately before or immediately after the other compound.
Hatakeyama and Joshi are silent with respect to the language “potentiating photodynamic reaction” or “increasing the amount of protoporphyrin IX (PpIX) accumulated in cells”, the latter being the functional outcome recited in the preamble of amended Claim 9.  However, because Hatakeyama in combination with Joshi render obvious the steps of administering the combination of ALA (in photodynamic therapy; Hatakeyama) and the OctMAB of Joshi (the elected compound of Formula (I) and the elected dynamin inhibitor) in order to treat a subject having colorectal cancer, any 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
In the present case, the burden is properly shifted to Applicant to demonstrate with objective evidence that administering the combination of ALA (in photodynamic therapy; Hatakeyama) and the OctMAB of Joshi, in order to treat a patient having colorectal cancer, does not potentiate photodynamic reaction or increase the amount of protoporphyrin IX (PpIX) accumulated in cells. 

Response to Arguments
Applicant argues (Remarks, pages 5 – 7):
The Office Action asserts "[i]t would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to administer a combination of 5-aminolevulinic acid (ALA, the elected compound of Formula (I) with PDT, Hatakeyama) with the dynamin inhibitor compound OctMAB (Joshi) to treat colon cancer as both are known in the prior art to be effective in treating human colon cells/tumors." Office Action, page 5. Applicant respectfully disagrees with this analysis of the cited references. 

Kitajima et al., a publication authored by the inventors and published after the filing date of the present application evidences the state of the art at the time of filing (Scientific Reports volume 9, Article number: 8666 (2019) copy provided in an Information Disclosure Statement submitted concurrently herewith). Specifically, Kitajima et al. states:
 
5-aminolevulinic acid (5-ALA) has recently been employed for photodynamic diagnosis (ALA-PDD) and photodynamic therapy (ALA-PDT) of various types of cancer because hyperproliferating tumor cells do not utilize oxidative phosphorylation and do not efficiently produce heme; instead, they accumulate protoporphyrin IX (PpIX), which is a precursor of Moreover, inhibitors of dynamin significantly suppressed PpIX excretion and increased the intracellular levels of PpIX. This is the first report demonstrating the causal relationship between dynamin 2 expression and PpIX excretion in tumor cells. (Kitajima et al. Abstract) 

Thus, Kitajima et al. makes it clear that even as late as June 2019, the causal relationship between dynamin 2 expression and PpIX excretion in tumor cells was unknown. Kitajima et al. showed that inhibitors of dynamin significantly suppressed protoporphyrin IX (PpIX) excretion and increased the intracellular levels of PpIX. The use of a dynamin inhibitor for increasing the amount of protoporphyrin IX (PpIX) that accumulates in cells was not only unknown at the time of the filing of the present application, but this result was an unexpected effect, which could not have been predicted person of ordinary skill in the art.
 
Hatakeyama discloses the use of ALA in photodynamic therapy (PDT) for treating cancer (ALA-PDT). Photodynamic therapy (PDT) is a form of phototherapy involving light and a 
Page 7 of 8photosensitizing chemical substance that is used in conjunction with molecular oxygen to elicit cell death (phototoxicity). Joshi discloses that MiTMABs prevent growth of cancer cells in vitro. While both Hatakeyama and Joshi relate to treating cancer, their usages and mechanisms of action are entirely different. Further, neither Hatakeyama or Joshi provide any guidance or suggestion to modify Hatakeyama or Joshi so as to achieve the presently claimed invention. The Office Action has not identified a suggestion or incentive in either Hatakeyama or Joshi that would have motivated a person of ordinary skill in the art to select a dynamin inhibitor from the myriad (literally thousands) of other possible, known cancer treatments to combine with ALA with any reasonable expectation that the combination would work to increase the amount of protoporphyrin IX (PpIX) in tumor cells as claimed herein. 

The discovery by the present inventors that a dynamin inhibitor can increase the amount of protoporphyrin IX (PpIX) that accumulates in tumor cells was a surprising result that could not have been predicted based on either Hatakeyama or Joshi or what was known in the art at the time of the filing of the present application.
 
In view of the foregoing, Applicant submits that the pending claims are patentable over Hatakeyama in view of Joshi for at least the reasons that the cited references fail to teach or suggest all of the elements of the claims, they fail to provide the motivation to combine the cited references in order to achieve the presently claimed invention, and even if combined, they further fail to provide a reasonable expectation of success in achieving the surprising result of increasing amount of protoporphyrin IX (PpIX) that accumulates in cells by administering ALA in combination with a dynamin inhibitor as claimed herein. Accordingly, Applicant respectfully request that this rejection be withdrawn. 



prima facie obvious administering a combination of ALA, the elected compound of Formula (I) and the elected dynamin inhibitor compound OctMAB to treat colon cancer.  Accordingly, any functional outcomes that accrue from administering said combination to said subjects would naturally flow from the teachings of the prior art, absent specific evidence to the contrary.
Further, as discussed in MPEP 2145, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)”. 
“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc.v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). 

In the present case, irrespective of any alleged unpredictability, Applicant appears to have merely identified a previously unrecognized latent property conferred by administering a combination of ALA, the elected compound of Formula (I), and the elected dynamin inhibitor compound OctMAB; i.e. an increase in the amount of protoporphyrin IX (PpIX) accumulated in cells in vitro.
Applicant has not provided any evidence, only conclusory statements that the observed increase in the amount of protoporphyrin IX (PpIX) in tumor cells with a 
Finally, the motivation to select OctMAB as the dynamin inhibitor from the “myriad (literally thousands)” of cancer treatments, as alleged by Applicant, relies on, as discussed in the current 103 rejection, the prior art teaching that ALA and OctMAB are both known to be effective in treating colon cancer (see MPEP 2146: In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)).

Conclusion
Claims 9 – 11 and 14 are rejected.  No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS HEYER/Primary Examiner, Art Unit 1628